      Case: 1:19-cv-05416 Document #: 9 Filed: 10/03/19 Page 1 of 5 PageID #:47




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS


COMMODITY FUTURES TRADING
COMMISSION,

               Plaintiff,                        Case No. 1:19-cv-05416
                                                 Hon. Andrea R. Wood
               v.

YUKOM COMMUNICATIONS LTD.,
LINKOPIA MAURITIUS LTD.,
WIRESTECH LIMITED d/b/a BIGOPTION,
WSB INVESTMENT LIMITED d/b/a
BINARYBOOK, ZOLAREX LTD. d/b/a
BINARYONLINE, YAKOV COHEN,
YOSSI HERZOG, LEE ELBAZ, and
SHALOM PERETZ,

               Defendants.


                        MOTION TO EXTEND THE TIME TO FILE
                           JOINT INITIAL STATUS REPORT

       Plaintiff Commodity Futures Trading Commission (“Commission” or “CFTC”)

respectfully requests that this Court extend the time for the Commission and Defendants Yukom

Communications Ltd. (“Yukom”), Linkopia Mauritius Ltd. (“Linkopia”), Wirestech Limited

d/b/a BigOption (“Wirestech”), WSB Investment Ltd d/b/a BinaryBook (“WSB”), Zolarex Ltd.

d/b/a BinaryOnline (“Zolarex”), Yakov Cohen (“Cohen”), Yossi Herzog (“Herzog”), Lee Elbaz

(“Elbaz”) and Shalom Peretz (“Peretz”) (collectively, the “Yukom Defendants”) to file a Joint

Initial Status Report and in support states as follows:

       1.      On August 12, 2019, the Commission filed its five-count Complaint for Injunctive

Relief, Civil Monetary Penalties, and Other Equitable Relief (“Complaint”), charging the Yukom

Defendants with fraudulently soliciting individuals throughout the United States and other
      Case: 1:19-cv-05416 Document #: 9 Filed: 10/03/19 Page 2 of 5 PageID #:47




countries to enter into illegal, off-exchange transactions in binary options through fictitious

entities using the trade names “BigOption,” “BinaryBook,” and “BinaryOnline” in violation of

Sections 2(e), 4c(b), 4d(a)(1), and 6(c)(1) of the Commodity Exchange Act, 7 U.S.C. §§ 2(e),

6c(b), 6d(a)(1), 9(1) (2012), and Commission Regulations 32.2, 32.4, 180.1(a)(1)-(3), 17 C.F.R.

§§ 32.2, 32.4, 180.1(a)(1)-(3) (2019).

        2.        On August 15, 2019, this Court entered a Minute Order setting an initial status

hearing for October 15, 2019 and instructing the parties to meet and confer pursuant to Federal

Rule of Civil Procedure 26(f) and file a joint written status report by October 8, 2019. (ECF No.

6). Because only one of the Yukom Defendants have been served (and none of the Yukom

Defendants have filed a responsive pleading), the parties are not able to fulsomely comply with

their meet and confer obligations or to propose reasonable dates for the completion of discovery

in this matter.

        3.        On August 23, 2019, the Commission served Elbaz with Summons and the

Complaint (ECF No. 8). Elbaz has failed to answer or otherwise respond to the Complaint, and

the Commission anticipates requesting that the Court enter a default judgment against her. On

August 7, 2019, shortly before the filing of the Complaint, Elbaz was convicted by a federal jury

of wire fraud and conspiracy to commit wire fraud. United States v. Elbaz, Case No. 18-cr-00157

(D. Md.). She is currently awaiting sentencing.

        4.        All of the remaining Yukom Defendants are located outside of the United States.

As detailed below, on August 14, 2019, the Commission initiated service of process as to those

defendants pursuant to Federal Rule of Civil Procedure 4(f)(1) and the Hague Convention, but

has yet to successfully serve on any of the off-shore defendants. The status of the Commission’s

efforts to serve those defendants is as follows:



                                                   2
      Case: 1:19-cv-05416 Document #: 9 Filed: 10/03/19 Page 3 of 5 PageID #:47




       •    Cohen, Herzog, and Peretz: At the time the Commission filed the Complaint, the
            three remaining individual defendants, Cohen, Herzog, and Peretz, were all believed
            to be located in Israel. Their respective Summons and Complaint were sent via
            Registered Mail on August 14, 2019 pursuant to Article 10 of the Hague Convention,
            As of October 1, 2019, all remain “in transit to destination” according to U.S. Postal
            Service records. Recently, the Commission has received information indicating that
            Cohen may be residing at an undisclosed location in the Congo. The Department of
            Justice has disclosed, in connection with Elbaz’s (then upcoming) criminal trial that it
            had indicted nine individuals including Herzog. See Order (ECF No. 17), United
            States v. Sealed, No 19-cr-0077 (D. Md. June 12, 2019).

       •    Yukom: On August 14, 2019, the Commission initiated service on Yukom’s offices in
            Ceasarea, Israel via Registered Mail pursuant to Article 10 of the Hague Convention.
            As of October 1, 2019, U.S Postal Service records indicate that the return is “on its
            way to a USPS facility.”

       •    Linkopia is located in Mauritius. The Commission has been unable to determine the
            status of service on Linkopia, as U.S. Postal Service Registered Mail tracking is not
            available for Mauritus.

       •    Wirestech and Zolarx are located in the Marshall Islands. On August 21, 2019, a
            process server attempted to serve Wirestech and Zolarx through their designated
            registered agent, the Trust Company of the Marshall Islands (“TCMI”), but was
            apparently unable to effect service at that time. Subsequently, undersigned counsel
            has communicated with counsel for TCMI’s parent International Registries, Inc.
            (“IRI”) which has offices in the United States. Having confirmed that the
            Commission has the correct address, further attempts at service through hand delivery
            at the TCMI should occur next week.

       •    WSB is located in St. Vincent & the Grenadines. As of October 1, 2019, the status of
            service was “departed a transfer airport at E.T. Joshua, St. Vincent” – the same status
            update that has been in place since August 27, 2019. Due to concerns that the
            Summons and Complaint may have been destroyed due to a recent hurricane and
            tropical storms, the Commission is reissuing service to WSB.

       5.      Because the Commission has not yet served eight of the nine Yukom Defendants,

as well as the fact that Elbaz, the only defendant who has been served, has not filed a responsive

pleading, it would be premature to set discovery deadlines or make any substantive

recommendations at this time. Therefore, the Commission respectfully requests that the Court

extend the October 8, 2019 deadline for the parties to file their Initial Status Report by until

December 13, 2019 or other reasonable date set by the Court.


                                                  3
      Case: 1:19-cv-05416 Document #: 9 Filed: 10/03/19 Page 4 of 5 PageID #:47




       6.      Unless otherwise ordered, undersigned counsel for the Commission will be

present for the initial status hearing on October 15, 2019 and will be prepared to provide further

updates to the Court at that time.

       WHEREFORE, for the reasons set forth above, the Commission respectfully requests that

this Court extend the October 8, 2019 deadline for the parties to file their Initial Status Report by

until December 13, 2019 or other reasonable date set by the Court and grant such further relief as

is just and proper.



Dated: October 3, 2019

                                                      Respectfully submitted,

                                                      /s/ Elizabeth N. Pendleton

                                                      Elizabeth N. Pendleton
                                                      Elizabeth M. Streit
                                                      Scott R. Williamson

                                                      Attorneys for Plaintiff
                                                      Commodity Futures Trading Commission
                                                      525 W. Monroe St.
                                                      Chicago, IL 60661
                                                      Tel. (312) 596-0700
                                                      Fac. (312) 596-0714
                                                      ependleton@cftc.gov
                                                      estreit@cftc.gov
                                                      swilliamson@cftc.gov




                                                  4
     Case: 1:19-cv-05416 Document #: 9 Filed: 10/03/19 Page 5 of 5 PageID #:47




                                CERTIFICATE OF SERVICE

        The undersigned, an attorney with Plaintiff Commodity Futures Trading Commission,
hereby certifies that on October 3, 2019, she caused a true and accurate copy of the Motion to
Extend and accompanying Notice of Motion to be served on Defendants (all non CM/ECF
participants) via U.S. mail as shown below.

     Yukom Communications Ltd.                         Yakov Cohen
     19 Tarshish Street,                               Sderot Yakov 61
     Ceasarea, Israel 3088900                          Rishon Le-Zion
                                                       Merkaz, Israel 75522

     Linkopia Mauritius Ltd.                           Lee Elbaz
     3rd Floor, Cyber Tower 2                          Correctional Treatment Facility
     Ebene, Plaines Wilhems                            1901 E St SE
     Mauritius 72201                                   Washington, DC 20003

     Wirestech Ltd.                                    Yossi Herzog
     c/o the Trust Company of the Marshall Islands     11 Rambam Street
     Trust Company Complex,                            Bat Yam , Israel
     Ajeltake Road                                     5931122
     Ajeltake Island, Majuro
     Republic of the Marshall Islands MH 96960

     WSB Investment Ltd.                               Shalom Peretz
     Financial Services Center                         Rambam Street 11
     Stoney Ground                                     Bat Yam Israel, 5930516
     Kingstown, St. Vincent & the Grenadines

     Zolarex Ltd.
     c/o the Trust Company of the Marshall Islands
     Trust Company Complex,
     Ajeltake Road
     Ajeltake Island, Majuro
     Republic of the Marshall Islands MH 96960



                                                     /s/ Elizabeth N. Pendleton
                                                     Elizabeth N. Pendleton
                                                     Senior Trial Attorney
                                                     ependleton@cftc.gov




                                               5
